Title: From George Washington to William Dobbs, 13 September 1780
From: Washington, George
To: Dobbs, William


                        
                            Sir
                            Head Qrs Septr 13. 1780
                        
                        By a variety of Accounts received through different channels and which from the correspondence between them
                            appear to be probably true—it would seem as if Your & Captain Shaw’s services may be again called for, and in the course
                            of a very few days—if not immediately. I wish You to keep the matter an entire secret; but at the same time that you will
                            be in readiness to proceed to Rhode Island on the shortest notice, either from Myself—Count de Rochambeau—or the
                            Chevalier de Ternay. I inclose a letter for Captn Shaw to the same effect, which You will be pleased to forward to him.
                            I am Sir With esteem Yr Most Obed. St
                        
                            G.W.
                        
                        
                            The same To Capt. Danl Shaw Pilot.
                        
                    